Citation Nr: 0638257	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for ischemic heart 
disease (also claimed as beriberi heart disease).

2. Entitlement to service connection for peripheral 
neuropathy.

3. Entitlement to service connection for post-traumatic 
osteoarthritis.


REPRESENTATION

Veteran represented by: American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had recognized guerrilla service from February 
24, 1945 to November 10, 1945 and service in the regular 
Philippine Army from November 11, 1945 to November 13, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The veteran submitted medical records in support of his claim 
after certification; however, he included a waiver of Agency 
of Original Jurisdiction (AOJ) review.   Therefore, the Board 
can proceed with a decision in this matter.

 
FINDINGS OF FACT

1. The veteran had recognized guerilla service from February 
24, 1945 to November 10, 1945 and service in the regular 
Philippine Army from November 11, 1945 to November 13, 1945; 
prisoner of war (POW) status is not verified. 

2.  Ischemic heart disease or beriberi heart disease is not 
shown in-service nor by the medical evidence of record until 
well over 50 years post-service, and there is no competent 
opinion of record suggesting a nexus between any current 
cardiac disease and service. 

3.  Peripheral neuropathy is not shown in-service nor by the 
medical evidence of record until well over 50 years post-
service, and there is no competent opinion of record 
suggesting a nexus between any current peripheral neuropathy 
and service. 

4. Post-traumatic osteoarthritis is not shown in-service nor 
by the medical evidence of record until well over 50 years 
post-service, and there is no competent opinion of record 
suggesting a nexus between any current arthritis and service. 

CONCLUSIONS OF LAW

1.  Ischemic or beriberi heart disease was not incurred in or 
aggravated by active service, nor can ischemic or beriberi 
heart disease be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3.  Post-traumatic osteoarthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2004.  The 
RO provided the veteran letter notice to his claims for 
service connection in March and April 2004 letters which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  Additionally, the veteran was 
notified as to the special provisions pertaining to prisoners 
of war in a November 2002 letter.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and was 
provided with notice of the type of evidence necessary to 
establish an effective date in an April 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

There are private treatment records, service medical records, 
and service records associated with the claims file.  There 
is no VA exam of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. 
§ 3.159(c)(4).  

In the present case, the veteran has current diagnoses of 
cardiomegaly, arthritis and peripheral neuropathy.  However, 
there is no evidence of these conditions until 2002-more 
than 50 years after separation. Additionally there is no 
evidence, other than the veteran's statements, that he was a 
POW.  The veteran's mere assertions, without any other 
support, do not meet the criterion of 38 C.F.R. § 
3.159(c)(4), which would trigger the duty to provide a VA 
medical examination.  Thus, even though there is not a VA 
examination of record, the VA has fulfilled its duty to 
assist.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks service connection 
for ischemic heart disease (claimed as beriberi heart 
disease), peripheral neuropathy, and post-traumatic 
osteoarthritis.  Veteran states he was a POW from November 
16, 1942 to January 20, 1943 imprisoned at Camp O'Donnell, 
Capas Tarlac.  The veteran claims that as he was a POW from a 
province other than Battan, he was not fully restored.  The 
veteran claims that he has dual wartime service; first, when 
he was imprisoned by the Japanese government in the 
Philippines and second, when he was a bona fide member 
enlisted and inducted into the USAFFE.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disease, or diabetes mellitus 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended. The portion relevant to 
the veteran's claim states: If the veteran; (i) Is a former 
prisoner of war and: (ii) Was interned or detained for not 
less than 30 days, the following diseases shall be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied: avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where related 
directly to infectious causes; cirrhosis of the liver. 38 
C.F.R. § 3.309(c).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service department verified that the veteran had recognized 
guerrilla service from February 24, 1945 to November 10, 1945 
and regular Philippine Army service from November 11, 1945 to 
November 14, 1945.

A record from the General Headquarters of the Armed Forces of 
the Philippines, Office of the Adjutant General, shows that 
the veteran had recognized guerrilla service from September 
1, 1942 to November 1, 1945.  

Additionally, a prisoner's identification card and a 
graduation certificate from Camp O'Donnell are of record.  A 
Philippine Red Cross document reflects that the veteran was 
not qualified for Japanese compensation because he was a 
guerrilla.  The record indicated that at the time of the 
veteran's imprisonment by the Japanese forces, he was not a 
bona fide member of the regular Armed Forces of the 
Philippines, the Philippine Scouts, or of the United States 
Navy in the Philippines, and did not have status as a 
prisoner of war.    

Initially, the Board finds that the veteran does not have the 
qualifying POW status and therefore the provisions of 38 
C.F.R. § 3.309(c) are not for application.  The Court has 
held that 'VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces.'  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Furthermore, 'service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.'  Id.  In cases for VA benefits where requisite 
veteran status is at issue, the relevant question is whether 
the claimant has qualifying service under title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto. See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Where service department certification is required, 
see 38 C.F.R. § 3.203(c), the service department's decision 
on such matters is conclusive and binding upon VA.  Thus, if 
the United States service department refuses to verify the 
appellant's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria, 
supra.  In the present claim, the service department records 
do not reflect that the veteran was a POW.  

Moreover, the dates provided by the veteran of his presence 
in Camp O'Donnell, are prior to the dates provided by the 
service department as qualifying for active duty for VA 
purposes.  The veteran asserts that he was in Camp O'Donnell 
from November 16, 1942 to January 20, 1943; however, the 
service department stated that he had recognized guerrilla 
service from February 24, 1945 to November 10, 1945 and 
regular Philippine Army service from November 11, 1945 to 
November 14, 1945.  Since the veteran's presence in Camp 
O'Donnell predated his recognized service, POW status cannot 
be granted.  In this regard, the Board notes that the General 
Headquarters of the Armed Forces of the Philippines, Office 
of the Adjutant General shows that the veteran had recognized 
guerrilla service from September 1, 1942 to November 1, 1945.  
However, as previously noted 'service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.'  Duro, supra.  Thus, the veteran's status 
as a POW cannot be established.

Therefore, in the present case, since the Department of 
Defense has verified that the veteran was not a POW in World 
War II, the provisions of 38 C.F.R. § 3.309(c), diseases 
specific as to former prisoners of war, will not be applied.  

The Board notes that veteran is recognized for his service 
and he believes that he is entitled to benefits as a POW 
under the law.  However, his recognized service does not 
afford him eligibility for POW benefits under the law.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.309(c), 3.40(b).  
While the Board sympathizes with the veteran's position, VA 
is does not have the authority to alter the service 
department records or change the laws pertaining to 
entitlement to the benefits authorized by Congress. See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v. West, 
13 Vet. App. 376 (2000).

Ischemic Heart Disease

The veteran claims that service connection for ischemic heart 
disease, claimed as beriberi, is warranted.  In support of 
his claim, the veteran asserts that he was a POW and that he 
is entitled to service connection for beriberi on a 
presumptive basis.
Treatment records dated in 2002 and 2003 show a diagnosis of 
beriberi related to war and slight cardiomegaly with 
atherosclerotic aorta.  The records note that the veteran was 
at Capas Taral concentration camp and was a World War II 
veteran.  

As previously discussed, the service department has not 
verified the veteran's POW status.  Therefore, the 
presumptive provisions applicable to POW's in 38 C.F.R. 
3.309(c) are not for application.
 
Though the veteran has not claimed service connection for 
ischemic heart disease on a direct basis, the Board also 
finds that it is not warranted.  There is no evidence of 
heart disease in-service, within one year of service, or for 
more than 50 years after discharge.  Therefore, there is not 
a showing of continuity of related symptomatology after 
discharge.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997), 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims (Court) has held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

In summary, ischemic heart disease or beriberi is not shown 
in-service, within one year of discharge, or by the medical 
evidence of record until 5 decades post-service.  There is 
also no competent opinion of record suggesting a nexus 
between a current cardiac condition and service.  Finally, 
there is no service department verification of the veteran's 
POW status.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for ischemic heart disease or 
beriberi.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  
Peripheral Neuropathy 

The veteran claims that service connection for peripheral 
neuropathy is warranted as he was a POW.

Treatment records dated in 2003 show that the veteran was a 
World War II veteran and had a history of beriberi and 
malnutrition which caused neuropathy of the extremities. 

As previously discussed, the service department has not 
verified the veteran's POW status.  Therefore, the 
presumptive provisions applicable to POW's in 38 C.F.R. 
3.309(c) are not for application.
 
Though the veteran has not claimed service connection for 
peripheral neuropathy on a direct basis, the Board finds that 
it is also not warranted.  There is no evidence of peripheral 
neuropathy in-service or for more than 50 years after 
discharge.  Therefore, there is not a showing of continuity 
of related symptomatology after discharge.  Savage v. Gober, 
10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  
With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. at 459; 
Maxon v. Gober, 230 F.3d at 1333 [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw, 3 Vet. App. at 
365 [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

In summary, peripheral neuropathy is not shown in-service or 
by the medical evidence of record until 5 decades post-
service.  There is also no competent opinion of record 
suggesting a nexus between peripheral neuropathy and service.  
Finally, there is no service department verification of the 
veteran's POW status.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for peripheral neuropathy.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

Post-Traumatic Osteoarthritis

The veteran claims that service connection for post-traumatic 
osteoarthritis is warranted as he was a POW.

May 2006 private treatment records and a radiology report 
showed treatment for arthritis probably secondary to thiamine 
deficiency.

As previously discussed, the service department has not 
verified the veteran's POW status.  Therefore, the 
presumptive provisions applicable to POW's in 38 C.F.R. 
3.309(c) are not for application.
 
Though the veteran has not claimed service connection for 
post-traumatic osteoarthritis on a direct basis, the Board 
finds that given the facts of this claim, it is also not 
warranted.  There is no evidence of post-traumatic 
osteoarthritis in-service or for more than 50 years after 
discharge.  Therefore, there is not a showing of continuity 
of related symptomatology after discharge.  Savage v. Gober, 
10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  
With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. at 459; 
Maxon v. Gober, 230 F.3d at 1333 [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Shaw, 3 Vet. App. at 
365 [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

In summary, post-traumatic osteoarthritis is not shown in-
service or by the medical evidence of record until 5 decades 
post-service.  There is also no competent opinion of record 
suggesting a nexus between post-traumatic osteoarthritis and 
service.  Finally, there is no service department 
verification of the veteran's POW status.
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for post-traumatic 
osteoarthritis.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for ischemic heart disease (also claimed 
as beriberi heart disease) is denied.

Service connection for peripheral neuropathy is denied.

Service connection for post-traumatic osteoarthritis is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


